 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.204 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

KEITH GOODWIN,

              Plaintiff,                           Hon. Paul L. Maloney

v.                                                 Case No. 1:19-cv-859

FLAGSTAR BANK and
STEVEN SMITH,

            Defendants.
____________________________________/

                           REPORT AND RECOMMENDATION

      This matter is before the Court on the following motions: (1) Defendants’ Motion

for Summary Judgment and/or Dismissal (ECF No. 8); (2) Plaintiff’s Motion to Enforce

Credit Agreement Contract (ECF No. 2); and (3) Plaintiff’s Motions for Summary

Judgment (ECF No. 7, 11, and 14).         Pursuant to 28 U.S.C.       636(b)(1)(B), the

undersigned recommends that Plaintiff’s motions be denied, Defendant’s motion be

granted, and this matter terminated.

                                   BACKGROUND

      Plaintiff initiated this action on October 18, 2019, against Flagstar Bank and one

of its managers, Steven Smith. (ECF No. 1). In his complaint, Plaintiff alleges the

following.

      Plaintiff is a “registered private banker.” (ECF No. 1 at PageID.21, 27-28, 31,

and 39).     In this capacity, he drafted his own personal negotiable instrument (the

                                          -1-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.205 Page 2 of 9



“Credit Agreement Payoff Security Instrument” or CAPSI).            (Id. at PageID.21-22).

Pursuant to this instrument, Plaintiff’s mortgage obligation to Fannie Mae and/or

Nationstar Bank, in the amount of $69,000.00, is to be paid in full “from the account of

and the obligations of the United States.”        (Id. at PageID.21).   Flagstar Bank and

Steven Smith nevertheless refused to accept the CAPSI as payment of a mortgage debt.

(Id. at PageID.1-4). Plaintiff asserts two causes of action: (1) default and breach of the

CAPSI, and (2) “financial discrimination.”          (Id. at PageID.3-4).   Plaintiff seeks

$1,422,000.00 in damages. (Id. at PageID.43-44).

      Defendants have moved to dismiss Plaintiff’s claims for failure to state a claim on

which relief may be granted. Defendants, in the alternative, also move for summary

judgment.    Plaintiff has responded by filing three separate motions for summary

judgment.    Plaintiff also filed, contemporaneously with his complaint, a motion

requesting that the Court enforce the CAPSI and declare the subject mortgage obligation

satisfied and released.

                                 LEGAL STANDARDS

      I.     Motion to Dismiss

      A claim must be dismissed for failure to state a claim on which relief may be

granted unless the [f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint s allegations are true.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as




                                            -2-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.206 Page 3 of 9



true, however, factual allegations which are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       As the Supreme Court has held, to avoid dismissal, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard is

not akin to a probability requirement, but it asks for more than a sheer possibility that

a defendant has acted unlawfully.        If the complaint simply pleads facts that are merely

consistent with a defendant s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.     Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged - but it has not show[n] - that the
             pleader is entitled to relief.

Id. at 678-79 (internal citations omitted).




                                               -3-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.207 Page 4 of 9



        When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may

consider the complaint and any exhibits attached thereto, public records, items

appearing in the record of the case, and exhibits attached to the defendant’s motion to

dismiss provided such are referenced in the complaint and central to the claims therein.

See Bassett v. National Collegiate Athletic Assoc., 528 F.3d 426, 430 (6th Cir. 2008); see

also, Continental Identification Products, Inc. v. EnterMarket, Corp., 2008 WL 51610 at

*1, n.1 (W.D. Mich., Jan. 2, 2008) (“an exhibit to a pleading is considered part of the

pleading” and “the Court may properly consider the exhibits . . . in determining whether

the complaint fail[s] to state a claim upon which relief may be granted without

converting the motion to a Rule 56 motion”); Stringfield v. Graham, 212 Fed. Appx. 530,

535 (6th Cir. 2007) (documents “attached to and cited by” the complaint are “considered

parts thereof under Federal Rule of Civil Procedure 10(c)”).

        II.   Summary Judgment

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.    Fed. R. Civ. P. 56(a).   A party moving for summary judgment can

satisfy its burden by demonstrating        that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s

case, the non-moving party must identify specific facts that can be established by


                                            -4-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.208 Page 5 of 9



admissible evidence, which demonstrate a genuine issue for trial.       Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.        Amini,

440 F.3d at 357. The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

       Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.     Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004). Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and. . .may not merely recite the incantation, Credibility, and have a

trial on the hope that a jury may disbelieve factually uncontested proof.   Id. at 353-54.

In sum, summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and on

which that party will bear the burden of proof at trial.   Daniels, 396 F.3d at 735.




                                              -5-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.209 Page 6 of 9



        While a moving party without the burden of proof need only show that the

opponent cannot sustain his burden at trial, a moving party with the burden of proof

faces a substantially higher hurdle.    Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002).

Where the moving party has the burden, his showing must be sufficient for the court to

hold that no reasonable trier of fact could find other than for the moving party.

Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth Circuit has

emphasized that the party with the burden of proof must show the record contains

evidence satisfying the burden of persuasion and that the evidence is so powerful that

no reasonable jury would be free to disbelieve it.      Arnett, 281 F.3d at 561.     Thus,

summary judgment in favor of the party with the burden of persuasion is inappropriate

when the evidence is susceptible of different interpretations or inferences by the trier of

fact.   Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

                                       ANALYSIS

        I.   Defendants’ Motion to Dismiss

        While Plaintiff’s complaint consists largely of conclusions and irrelevant

assertions, it is apparent that Plaintiff’s claims are based on what is known as the “vapor

money theory.” The genesis of the vapor money theory is that the decision by the United

States to discard the gold standard resulted in the federal government’s bankruptcy after

which “lenders have been creating unenforceable debts because they are lending credit

rather than legal tender.” Marvin v. Capital One, 2016 WL 4548382 at *4 (W.D. Mich.,

Aug. 16, 2016) (citations omitted). Accordingly, pursuant to the vapor money theory, a


                                            -6-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.210 Page 7 of 9



loan imposes no repayment obligation on the recipient if the indebtedness was funded

with credit as opposed to hard currency. See, e.g., Tonea v. Bank of America, N.A., 6

F.Supp.3d 1331, 1334 (N.D. Ga. 2014) (citations omitted); Marvin, 2016 WL 4548382 at

*4 (citations omitted). From this flows the belief that “promissory notes (and similar

instruments) are the equivalent of ‘money’ that citizens literally ‘create’ with their

signatures.” McLaughlin v. CitiMortgage, Inc., 726 F.Supp.2d 201, 212 (D. Conn. 2010)

(citation omitted).

      Courts have characterized the vapor money theory and claims premised on such

as “nonsense,” Marvin, 2016 WL 4548382 at *4, “frivolous,” Tonea, N.A., 6 F.Supp.3d at

1334, and “lack[ing] legal merit.” Johnson v. Deutsche Bank Nat. Trust Co., 2009 WL

2575703 at *3 (S.D. Fla., July 1, 2009).     This Court reaches the same conclusion.

Plaintiff has failed to allege facts sufficient to state any valid claim for relief.

Accordingly, the undersigned recommends that Defendants’ motion to dismiss for failure

to state a claim be granted and Plaintiff’s various motions for summary judgment be

denied.

      II.    Plaintiff’s and Defendants’ Motions for Summary Judgment

      In support of their motion for summary judgment, Defendants have submitted two

affidavits that establish that Plaintiff is not indebted to Flagstar Bank and, moreover,

that Flagstar Bank does not hold or service any mortgage to which Plaintiff is a party.

(ECF No. 8-2 at PageID.148; ECF No. 8-3 at PageID.150). In response, Plaintiff has

presented no evidence to the contrary, but has instead simply submitted even more self-


                                           -7-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.211 Page 8 of 9



created – and self-serving – documents allegedly supporting his frivolous legal theories.

The Court fails to discern how Defendants can be liable for failing to discharge Plaintiff’s

debt when there is absolutely no evidence that Plaintiff is indebted to Defendants.

Thus, even if the Court assumes that Plaintiff’s allegations somehow state a valid legal

claim, Defendants are entitled to relief because there is no genuine factual dispute as to

whether Plaintiff owes a debt to Defendants.              Accordingly, the undersigned

recommends, in the alternative, that Defendants are entitled to summary judgment and,

furthermore, that Plaintiff’s various motions for summary judgment be denied.

      III.   Plaintiff’s Motion to Enforce Credit Agreement Contract

      Plaintiff requests that the Court enforce the Credit Agreement Payoff Security

Instrument that he drafted and allegedly presented to Defendants.               The Court

interprets this pleading as a request by Plaintiff for injunctive relief.     As discussed

above, the legal theory on which Plaintiff’s request is based is without merit and,

moreover, even if such were not the case, Plaintiff has presented no evidence which, if

believed, would entitle him to relief. Consideration of the relevant factors, therefore,

weighs heavily against Plaintiff’s request for injunctive relief. Dana Corp. v. Celotex

Asbestos Settlement Trust, 251 F.3d 1107, 1118 (6th Cir. 2001); Samuel v. Herrick

Memorial Hospital, 201 F.3d 830, 833 (6th Cir. 2000). Accordingly, the undersigned

recommends that Plaintiff’s motion be denied.




                                            -8-
 Case 1:19-cv-00859-PLM-PJG ECF No. 18 filed 12/23/19 PageID.212 Page 9 of 9



                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that:

(1) Defendants’ Motion for Summary Judgment and/or Dismissal (ECF No. 8) be granted;

(2) Plaintiff’s Motion to Enforce Credit Agreement Contract (ECF No. 2) be denied;

(3) Plaintiff’s Motions for Summary Judgment (ECF No. 7, 11, and 14) be denied; and

(4) this action be terminated.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                 Respectfully submitted,


Date December 23, 2019                            /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                           -9-
